Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 12/15/2021 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein the microprocessor is configured to: calculate a series of training values for the set of wear indicators on a basis of a first portion of the set of values of the training operating signal; construct the wear model by applying a regression technique configured to calibrate the series of training values for the set of wear indicators to a first portion of the set of training wear measurements corresponding to the first portion of the set of values of the training operating signal; and validate the wear model by using a second portion of the set of values of the training operating signal" in combination with other limitations in the claims as defined by Applicants. 
Claims 3-12 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 13, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculating a series of training values for the set of wear indicators on a basis of a first portion of the set of values of the training operating signal; constructing the wear model by applying a regression technique configured to calibrate the series of training values for the set of wear indicators to a first portion of the set of training 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 11, 2022